PER CURIAM.
Appellant, Samuel Oakley, was charged with commission of three separate criminal offenses. He pled not guilty. After trial by jury he was found guilty of each crime. He was adjudicated guilty and received one general sentence of 15 years to be served in the state prison.
We have carefully reviewed the points raised on this appeal and find each of them to be without merit. Accordingly, the judgment is affirmed, but the case is remanded to the trial court for apportionment of the sentence pursuant to the decision of this court in Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975).
BOARDMAN, A. C. J., and GRIMES and SCHEB, JJ., concur.